Citation Nr: 0824596	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include degenerative disc disease with back pain.

2.  Entitlement to service connection for a lung disorder, to 
include as a result of exposure to asbestos.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Indianapolis, Indiana, (hereinafter 
RO).  


FINDINGS OF FACT

1.  The weight of the evidence is against a conclusion that 
the veteran has a back disability, to include degenerative 
disc disease with pain, as a result of service; arthritis was 
not manifest within one year of service separation.

2.  There is no competent evidence linking a current lung 
disorder to service, to include exposure to asbestos therein.  


CONCLUSIONS OF LAW

1.  A back disability, to include degenerative disc disease 
with pain, was not incurred in or aggravated by service; and 
arthritis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in December 2003, March 2005 and 
April 2006, the RO advised the claimant of the information 
necessary to substantiate the claims at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also told to 
provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was provided with 
information regarding ratings and effective dates by way of 
the April 2006 letter.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA and private treatment records, and the veteran's 
own statements he presented.  The veteran has also been 
afforded VA examinations pertinent to the issues addressed 
herein. Thus, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A.  Back Disability 

The service medical records, to include the March 1967 
separation examination, do not reflect examination, 
treatment, or a diagnosis relating to a back disability.  
There is a November 1965 service medical record reflecting an 
injury to the left thigh after the veteran fell from a 
ladder.  No reference is made at that time to a back injury.  

The post-service records reveal the first onset of back pain 
in October 1998 after the veteran strained his back lifting 
an I beam.  Magnetic Resonance Imaging shortly thereafter 
revealed spinal stenosis at L2-L3, L3-L4 and L4-L5.  
Additional studies have demonstrated spondylosis (January 
1999), chronic back derangement with radiculopathy (May 
1999), degenerative changes of the lumbar vertebrae (July 
2000) and a central disc protrusion (August 2000).  

Prior to a February 2004 VA examination, the clinical records 
refer only to the October 1998 work related injury as being 
the cause of the veteran's back disorder.  However, at this 
examination, the veteran stated that he injured his back 
during service in 1965 after falling down stairs onto his 
back while carrying a 55 pound projectile.  He told the 
examiner he was placed in sick bay for 5 to 7 days with back 
pain before he returned to duty.  He also told the examiner 
that approximately a year after service, he was working at a 
construction job and began having increasing low back pain.  
Over the years, he said that he has developed pain radiating 
down both legs and numbness and tingling.  Following the 
examination, the assessment was that the veteran likely had 
degenerative disease of the lumbar spine and a herniated disc 
with radicular symptoms.  The examiner also stated that it 
was "at least as likely as not with the trauma and the 
reported symptoms that this injury was initiated with the 
described accident in 1965 when the patient fell down a 
stairwell while carrying a 55 pound projectile."  

Applying the pertinent legal criteria to the facts set forth 
above, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); see also LeShore v. Brown, 8 Vet. App. 409 (1995)  
(The filtering of the veteran's account of his military 
service through his physician does not transform the 
veteran's account into competent medical evidence, or an 
accurate account of those experiences, merely because the 
transcriber happens to be a medical professional.).  In this 
case, the positive opinion rendered following the February 
2004 VA examination was based on a history of an in-service 
back injury provided entirely by the veteran, and the service 
medical records do not document such an injury.  What is 
clearly documented by the record is that the veteran's back 
problems began over thirty years after separation from 
service following an injury at the veteran's place of 
employment.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  As such, 
the Board finds the probative weight of the negative evidence 
to exceed that represented by positive February 2004 opinion.  
Therefore, the benefit of the doubt doctrine is inapplicable, 
and the claim for service connection for degenerative disc 
disease with back pain must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49. 

In making the above determination the Board has considered 
the veteran's assertions, including in sworn testimony in 
December 2005, that his current back problems are the result 
of the fall down the stairwell with a projectile during 
service.  However, such assertions cannot be used to 
establish a claim as a layperson is not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  
 
B.  Lung Disorder 

The veteran contends that he has developed a lung disorder, 
demonstrated by X-rays in December 2002 and July 2005 as 
granulomas of the lung, due to exposure to asbestos while 
serving aboard a vessel in the United States Navy.  In this 
regard, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in the VA Adjudication Procedure Manual, M21-1, part 
VI, para. 7.21 (Jan. 31, 1997).  Also, a precedent opinion by 
VA's Office of General Counsel has discussed the development 
of asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 2000).  VA 
must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols, using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The latency period for 
asbestos-related diseases varies from 10 to 45 or more years 
between first exposure and development of disease.  Manual 
M21-1, Part VI, para. 7.21(b)(2) (Jan. 31, 1997).  An 
asbestos-related disease could develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have made specific reference 
to the DVB Circular and discussed the RO's compliance with 
the Circular's claim-development procedures).  With these 
claims, the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  Manual M21-1, Part 
VI, para. 7.21(d)(1) (Jan. 31, 1997).

In this case, the record does not show that the RO complied 
with all of the required development procedures.  However, 
the adjudication may nonetheless continue, as the Board will 
concede that the veteran was exposed to asbestos during 
service and the veteran was afforded a VA medical examination 
that found that there is not a relationship between any 
current lung disorder and in-service asbestos exposure.   
With regard to the claimed in-service exposure to asbestos, 
the Board finds the veteran's contentions in this regard to 
be plausible as service personnel records document service 
aboard a Naval vessel, the U.S.S. Salisbury Sound.  Although 
there is nothing in the veteran's service records to document 
his description of asbestos exposure in service, his 
assertions of exposure to asbestos aboard such a Naval vessel 
may be consistent with his service duty.  Thus, the Board 
will assume, for the purpose of the present decision, that 
the veteran was exposed to asbestos during service.  See 
McGinty v. Brown, supra.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See Manual M21-1, Part VI, 7.21(a)(1).  
Persons with asbestos exposure have an increased incidence of 
bronchial, lung, pharyngolaryngeal, gastrointestinal, and 
urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Notwithstanding the above, the issue in the case is whether 
there is any competent evidence showing that the veteran has 
a pulmonary disorder which can be related to asbestos 
exposure during service.  The record simply reveals no such 
evidence.  In fact, it was the conclusion following a 
February 2004 VA examination that it was "unlikely that [the 
veteran's] potential asbestos exposure has resulted in any 
chronic lung difficulties."  The Board recognizes the 
veteran's sincere belief, and respects his right to offer his 
opinion in this regard, to include by his sworn testimony, 
that he has a current lung disorder as a result of exposure 
to asbestos in service.  However, he is not deemed competent 
to present evidence as to diagnosis, medical etiology, or 
causation.  See Cromley, Espiritu, supra.  Therefore, the 
Board finds that the probative value of any positive evidence 
is outweighed by the negative evidence of record, in 
particular the lack of any competent evidence showing a 
relationship between a current lung disorder and exposure to 
asbestos during service.  Hickson, supra.  The claim for 
service connection for a lung disorder must thus be denied.  
Gilbert, 1 Vet. App. at 49.
  

ORDER

Entitlement to service connection for a back disability, to 
include degenerative disc disease with back pain, is denied.  

Entitlement to service connection for a lung disorder, to 
include as a result of exposure to asbestos, is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


